DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-11, 13, and 23 were cancelled.  Claims 12, 14-20, 22, 24-30 were amended.  Claims 32 and 33 are newly added.  Claims 12, 14-22, and 24-33 are now pending. 

Response to Arguments
Applicant’s arguments, see 9-11, filed 8/31/2020, with respect to claims 12 and 22 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 12 and 22 have been withdrawn.  In particular, the Office finds it persuasive that Nicolelis is not analogous art as it is directed to solving a problem for providing feedback regarding amount of force applied to an object whereas Applicant’s invention is directed to providing feedback as a cue to the start of a measurement.  Nicolelis is also not in the same field as applicant’s invention.  
The objection to claims 12 and 20 are withdrawn in view of the amendments to the claims.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 29 and 22-31 are withdrawn in view of the amendment to claim 29 and the explanation on pages 8-12 of the response (ARM processor that is programmed).
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 12-31 are withdrawn in view of the amendment to claims 12 and 22 which narrow the physical state sensor to a motion 
Applicant’s explanation of the structure associated with the limitations that the Office believes invoke 25 USC 112(f) are acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12, 14-21, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a method of notifying a patient before blood pressure monitoring.  The method comprises several steps that were interpreted as being performed in the order presented.  The first and third steps are written as a contingent limitations.  MPEP 2111.04(II) states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

In this case, one may interpret the first step as not being required which thus makes all proceeding steps not performed as well.  This leaves a method with no steps which makes claim 12 indefinite.  The Office suggests rewriting to eliminate the contingent limitation interpretation.  

Claim Interpretation
 Claims 12 and 22 recite the limitation “slight.”  The Office does not believe this limitation is indefinite as the disclosure provides a definition of this “less than that of an inflation during a normal measurement” (claim 23).  

Allowable Subject Matter
Claims 22, 24-31, and 33 are allowed.
Conclusion
Claims 12, 14-21, and 32 are rejected.   The Office anticipates that resolution of the 112 issue above will place the application in condition for allowance.  No prior art of record teaches using a cuff on a blood pressure measurement device to alert the user to the start of a measurement.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        /JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791